Per Curiam.
The evidence here showed unmistakably that the plaintiff’s wife had been suffering from tuberculosis and was an inmate of a tuberculosis sanitarium at the very time as to which she warranted and represented that she had never had tuberculosis. Moreover it was error to exclude the testimony of the witness who examined the sputum of the decedent. For these reasons we think the order of the trial justice setting aside this verdict was correct. The determination of the Appellate Term should, therefore, be reversed and the order of the City Court affirmed, with costs to the appellant in this court and in the Appellate Term. Present — Finch, Merrell, McAvoy, Martin and Proskauer, JJ. Determination of the Appellate Term reversed and the order of the City Courtaffirméd, with costs to the appellant in this court and in the Appellate Term.